Title: From John Adams to George Washington Adams, 25 November 1821
From: Adams, John
To: Adams, George Washington



Dear George.
Montezillo 25th November 1821.

Thanks for your No 5. I have now finished reading and hearing read the Four volumes of Hallam’s middle ages. It is a great work and deserves to be kept constantly in your view. It has a good Table of contents and an ample Index, without which accommodation, a book after the first reading, is commonly a useless piece of Lumber.
I esteem it the greatest work of the 19th Century. He has made good use of Muratori; Danina; Belley, and the other French historians; but his explanation of the feudal system, and his history of the rise & progress of the English Constitution are more immediately useful to you as a Lawyer. Can you tell me of what Country, who and what Hallam is?
I would not dissuade you from attending the debates in Congress; but I should think it adviseable to be punctual in the attendance of the arguments and decisions of the Supreme Court of the U.S. and to employ your pen in taking minutes of arguments & authorities. “Hæce olim memimisse juvavit.” You cannot engage in a more profitable exercise. “Experientia docet.”
I am glad your mother has recovered and hope that the President’s grand daughter, is, or will be soon.
While your Father lives, his work will never be done. He is married to his Country and if she should repudiate him in one capacity she will still embrace him in some other, until he becomes so disgusted with their caprices as to divorce himself from her; which I hope he never will.
“To her faults a little blind
To her virtues ever kind.”
The papers say that the King of England is sending Hanoverian Troops to the Ionian Islands to fight under the English flag. What does this mean? Is it to check the Russians or Austrians, or both?
Louisa has had an ill turn, but we hope is better. I am your affectionate Grandfather
John Adams